DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1 – 11, patent document GB 2 456 892 A to McCormick discloses a trailer device (pick-up hitch 1) for an agricultural vehicle, comprising: 
	a frame part (drop base assembly 23); and 
	a guide part (sliding base assembly 22) longitudinally, displaceably mounted in the frame part, the guide part having a coupling element (tow-hook 4) provided on an end face (Fig. 1); 
	wherein the frame part is pivoted by a lifting apparatus (lift rods 6) for raising and lowering the coupling element relative to a base frame (frame 2) for attaching to a load-bearing vehicle structure; 
	wherein, at least one spring element (spring 12) is arranged between the base frame and the frame part.

However, McCormick does not disclose:
	wherein, the spring element operably exerts a pretensioning force on the frame part for assisting the raising of the coupling element.  The springs of McCormick are not 

Regarding claim 20, McCormick discloses a trailer device (pick-up hitch 1) mounted to a load-bearing vehicle structure of an agricultural vehicle, comprising: 
	a base part; 
	a frame part (drop base assembly 23) forming a cassette-like housing and being pivotally articulated about an axis (pivot point 5) relative to the base part (Fig. 6); 
	a guide part (sliding base assembly 22) displaceably mounted in the frame part, the guide part comprising a coupling element (tow-hook 4); 
	a lifting apparatus (lift rods 6) for raising and lowering the coupling element relative to a base frame (frame 2) for attaching to the vehicle structure, the lifting apparatus located in the cassette-like housing; and 
	a spring element (spring 12) arranged between the base frame and the frame part.

However, McCormick does not disclose:
	wherein, the spring element operably exerts a pretensioning force on the frame part for assisting the raising of the coupling element.  The springs of McCormick are not .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2,808,272		to	T. J. Reese	Car Level and Load Adjusting Device
	US 2017/0086346 A1	to	Payne et al.	Hitch Module
	US 9,315,141 B1		to	Piercey, III	Load Support Carrier and Methods of Use
	US 6,182,997 B1		to	Ulrich et al.	Trailer Hitch Assembly
	US 7,168,661 B1		to	Fox		Guided Vehicle and Method for Use with Dual Mode Transportation System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                                                                                        

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611